Title: To James Madison from David Gelston, 3 April 1807
From: Gelston, David
To: Madison, James



Private
Dear Sir,
New York April 3d. 1807

I have had the honor to receive your letter of  with its enclosure, and have given it all the attention, the magnitude of the subject requires, and it is with regret, that I confess my limited knowledge of the subjects submitted, and the difficulty under existing circumstances of acquiring information, forbid in me a belief, that I can give any aid to you on subjects that have been so often discussed, and acted on by much abler minds than mine.
I should have accounted myself very happy, to have been able to give you any useful opinions, and I again repeat, that it is with great regret I confess my inability, to be of any service to you on the questions submitted.  I have the honor to be, with great respect, Sir, your obedient servant,

David Gelston

